          Case 21-32261 Document 6 Filed in TXSB on 07/06/21 Page 1 of 1




                                 WITNESS AND EXHIBIT LIST

                      UNITED STATES BANKRUPTCY COURT
                        SOUTHERN DISTRICT OF TEXAS
                              HOUSTON DIVISION
 Main Case No: 21-32261                Name of Debtor: Kornbluth Texas, LLC
 Adversary No:                         Style of Adversary:

 Witnesses:
 Cheryl Tyler                                      Judge: Christopher Lopez
                                                   Courtroom Deputy:
                                                   Hearing Date: 7/7/2021
                                                   Hearing Time: 9:00 a.m.
                                                   Party’s Name: Kornbluth Texas, LLC
                                                   Attorney’s Name: Margaret M. McClure
                                                   Attorney’s Phone: 713-659-1333
                                                   Nature of Proceeding: Interim Cash Collateral
                                                   and Payroll



                                            EXHIBITS
Ex.                Description                 Offered       Objection     Admitted/    Disposition
 #                                                                           Not
                                                                           Admitted
1     Budget
2     Payroll




NOTE: This exhibit list is to be prepared in advance of the date of trial by counsel to parties and
furnished to the court in triplicate and served on the opposing parties.
